Petition for Writ of Habeas Corpus Dismissed for Lack of Jurisdiction
and Memorandum Opinion filed September 8, 2005








Petition for Writ of
Habeas Corpus Dismissed for Lack of Jurisdiction and Memorandum Opinion filed
September 8, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00841-CV
____________
 
IN RE CHARLES WILLY ALPINE, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF HABEAS CORPUS
 

 
M E M O R A N D U M   O
P I N I O N
On August 12, 2005, relator, Charles
Willy Alpine, filed a petition for writ of habeas corpus.  See Tex.
Gov=t Code Ann. ' 22.221(d) (Vernon Supp. 2000);  see also Tex. R. App. P. 52.  He
seeks a dismissal of a misdemeanor information against him for violation of his
right to a speedy trial.




We are unable to consider relator=s petition for writ of habeas corpus
because our authority to entertain petitions for writ of habeas corpus extends
solely to the actions of judges in civil cases. 
See Tex. Gov=t Code Ann. ' 22.221(d).  Additionally, a claim that the right to a
speedy trial has been violated should be pursued by a motion to quash or motion
to dismiss in the trial court.  See Ex
parte Garrison, 47 S.W.3d 105, 107 (Tex. App.CWaco 2001, pet. ref=d). 
Therefore, we dismiss relator=s petition for lack of
jurisdiction.  
PER CURIAM
Petition Dismissed for Lack of
Jurisdiction and Memorandum Opinion filed September 8, 2005.
Panel consists of Justices Fowler,
Edelman, and Guzman.